UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund Securities owned by the Fund on October 31, 2005 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 1.18% (Cost $10,982,356) Electric Utilities 1.18% Black Hills Corp., Note 6.500 05-15-13 BBB- 5,950 6,071,421 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,621,890 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 7.67% (Cost $62,715,249) Diversified Banks 0.84% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 7,500 7,622,250 Electric Utilities 3.07% DPL Capital Trust II, 8.125%, 09-01-31 B+ 24,000 27,960,000 Gas Utilities 2.31% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 11,500 12,369,135 KN Capital Trust III, 7.63%, 04-15-28 BB+ 8,000 8,704,816 Integrated Telecommunication Services 0.68% TCI Communications Financing Trust III, 9.65%, 03-31-27 BB+ 5,700 6,188,895 Regional Banks 0.77% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 6,500 6,971,088 Issuer Shares Value Common stocks 3.49% (Cost $31,573,907) Electric Utilities 0.39% Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 90,000 3,519,000 Gas Utilities 0.71% Peoples Energy Corp. 175,000 6,510,000 Page 1 John Hancock Preferred Income Fund Securities owned by the Fund on October 31, 2005 (unaudited) Multi-Utilities & Unregulated Power 2.39% Alliant Energy Corp. 206,100 5,451,345 DTE Energy Co. 111,046 4,797,187 KeySpan Corp. 137,812 4,764,161 TECO Energy, Inc. 390,000 6,747,000 Credit Issuer, description rating (A) Shares Value Preferred stocks 86.40% (Cost $778,495,531) Agricultural Products 1.29% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 143,000 11,717,063 Asset Management & Custody Banks 0.11% BNY Capital V, 5.95%, Ser F A- 40,000 962,400 Automobile Manufacturers 1.79% Ford Motor Co., 7.50% BB+ 50,000 862,500 General Motors Corp., 7.25%, Ser 04-15-41 BB- 378,700 6,169,023 General Motors Corp., 7.25%, Ser 07-15-41 BB- 89,000 1,464,050 General Motors Corp., 7.25%, Ser 02-15-52 BB- 254,300 4,162,891 General Motors Corp., 7.375%, Ser 05-15-48 B1 75,000 1,226,250 General Motors Corp., 7.375%, Ser 10-01-51 BB- 149,000 2,434,660 Broadcasting & Cable TV 1.83% Shaw Communications, Inc., 8.50% (Canada) B+ 655,100 16,678,846 Consumer Finance 4.80% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,765,400 Ford Motor Credit Co., 7.60% Baa3 315,600 6,671,784 HSBC Finance Corp., 6.00% A 214,200 5,177,214 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 297,000 7,436,880 HSBC Finance Corp., 6.875% A 399,800 10,174,910 SLM Corp., 6.00% A 207,100 4,980,755 SLM Corp., 6.97%, Ser A BBB+ 139,600 7,504,896 Diversified Banks 8.56% BAC Capital Trust IV, 5.875% A 181,150 4,329,485 Bank One Capital Trust V, 8.00% A- 20,500 517,010 Bank One Capital Trust VI, 7.20% A- 55,500 1,405,260 Comerica Capital Trust I, 7.60% BBB+ 178,100 4,529,083 Fleet Capital Trust VII, 7.20% A 322,500 8,214,075 Fleet Capital Trust VIII, 7.20% A 464,750 11,897,600 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- 150,000 3,661,500 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 550,900 12,698,245 Royal Bank of Scotland Group Plc, 6.35%, Ser N, ADR (United Kingdom) A 20,000 501,200 Santander Finance Preferred S.A. Unipersonal, 6.41%, Ser 1 (Spain) BBB+ 225,000 5,670,000 Page 2 John Hancock Preferred Income Fund Securities owned by the Fund on October 31, 2005 (unaudited) USB Capital III, 7.75% A- 327,100 8,265,817 USB Capital IV, 7.35% A- 165,700 4,198,838 USB Capital V, 7.25% A- 103,599 2,647,990 USB Capital VII, 5.875% A- 36,900 864,198 Wachovia Preferred Funding Corp., 7.25%, Ser A A- 69,000 1,894,050 Wells Fargo Capital Trust IV, 7.00% A 108,100 2,758,712 Wells Fargo Capital Trust VI, 6.95% A- 53,400 1,354,758 Wells Fargo Capital Trust VII, 5.85% A 107,750 2,545,055 Electric Utilities 17.06% Boston Edison Co., 4.78% BBB+ 15,143 1,317,441 Entergy Arkansas, Inc., 6.70% AAA 25,300 641,355 Entergy Mississippi, Inc., 7.25% A- 346,000 8,971,780 FPC Capital I, 7.10%, Ser A BB+ 732,991 18,464,043 FPL Group Capital Trust I, 5.875% BBB+ 493,300 11,814,535 FPL Group, Inc., 8.00%, Conv A- 120,000 7,771,200 Georgia Power Capital Trust VII, 5.875% BBB+ 250,600 6,006,882 Georgia Power Co., 6.00%, Ser R A 393,197 9,767,013 Great Plains Energy, Inc., 8.00%, Conv BBB- 744,900 19,274,288 HECO Capital Trust III, 6.50% BBB- 375,400 9,812,956 Interstate Power & Light Co., 8.375%, Ser B BBB- 700,000 23,100,000 Northern States Power Co., 8.00% BBB- 235,000 6,142,900 Southern California Edison Co., 6.125% BBB- 119,000 11,870,250 Southern Co. Capital Trust VI, 7.125% BBB+ 49,800 1,271,394 TXU Corp., 8.125%, Conv Ba1 79,800 6,417,516 Virginia Power Capital Trust, 7.375% BBB- 494,250 12,603,375 Gas Utilities 1.78% Southern Union Co., 5.00%, Conv BBB 30,000 1,483,500 Southern Union Co., 7.55%, Ser A BB+ 120,000 3,172,800 Southwest Gas Capital II, 7.70% BB 402,300 10,697,157 TransCanada Pipelines Ltd., 8.25% (Canada) BBB 32,800 844,600 Hotels, Resorts & Cruise Lines 0.33% Hilton Hotels Corp., 8.00% BBB- 118,100 2,966,672 Integrated Oil & Gas 0.32% Coastal Finance I, 8.375% CCC 116,400 2,910,000 Integrated Telecommunication Services 3.02% Telephone & Data Systems, Inc., 6.625% A- 233,000 5,673,550 Telephone & Data Systems, Inc., 7.60%, Ser A A- 690,687 17,584,891 Verizon New England, Inc., 7.00%, Ser B A2 166,450 4,207,856 Investment Banking & Brokerage 7.37% Bear Stearns Capital Trust III, 7.80% BBB 40,600 1,022,308 Goldman Sachs Group, Inc., 6.20% A- 460,000 11,428,148 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- 70,000 1,640,800 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 175,600 8,630,740 Merrill Lynch Preferred Capital Trust III, 7.00% A- 330,500 8,437,665 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 241,152 6,238,602 Page 3 John Hancock Preferred Income Fund Securities owned by the Fund on October 31, 2005 (unaudited) Merrill Lynch Preferred Capital Trust V, 7.28% A- 367,000 9,542,000 Morgan Stanley Capital Trust II, 7.25% A- 240,200 6,062,648 Morgan Stanley Capital Trust III, 6.25% A- 192,400 4,706,104 Morgan Stanley Capital Trust IV, 6.25% A- 57,000 1,389,090 Morgan Stanley Capital Trust V, 5.75% A1 347,000 7,939,360 Life & Health Insurance 4.31% Lincoln National Capital VI, 6.75%, Ser F BBB 143,600 3,663,236 MetLife, Inc., 6.375%, Ser B, Conv BBB+ 9,930 271,585 MetLife, Inc., 6.50%, Ser B BBB 950,500 23,943,095 PLC Capital Trust IV, 7.25% BBB+ 186,600 4,801,218 PLC Capital Trust V, 6.125% BBB+ 236,000 5,822,120 Prudential Plc, 6.50% (United Kingdom) A 30,000 736,200 Multi-Line Insurance 3.45% AEGON N.V., 6.375% (Netherlands) A- 439,900 11,045,889 ING Groep N.V., 6.20% (Netherlands) A 94,193 2,293,600 ING Groep N.V., 7.05% (Netherlands) A 703,800 18,052,470 Multi-Utilities & Unregulated Power 10.04% Aquila, Inc., 7.875% B2 511,700 12,920,425 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 40,000 4,176,252 BGE Capital Trust II, 6.20% BBB- 623,825 15,314,904 Consumers Energy Co. Financing IV, 9.00% Ba2 117,600 3,010,560 Dominion CNG Capital Trust I, 7.80% BBB- 253,476 6,448,429 DTE Energy Trust I, 7.80% BB+ 135,100 3,447,752 Energy East Capital Trust I, 8.25% BBB- 447,200 11,354,408 ONEOK, Inc., 8.50%, Conv BBB 31,000 1,071,980 PSEG Funding Trust II, 8.75% BB+ 233,000 6,181,490 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 639,900 Public Service Enterprise Group, Inc., 10.25%, Conv BBB- 155,450 12,369,156 Puget Sound Energy Capital Trust II, 8.40% BB 103,900 2,648,411 TECO Capital Trust I, 8.50% B 469,800 11,801,376 Oil & Gas Exploration & Production 3.43% Nexen, Inc., 7.35% (Canada) BB+ 1,206,000 31,199,220 Other Diversified Financial Services 7.52% ABN AMRO Capital Funding Trust V, 5.90% A 626,100 14,725,872 ABN AMRO Capital Funding Trust VII, 6.08% A 328,000 7,894,960 Citigroup Capital VII, 7.125% A 98,700 2,524,746 Citigroup Capital VIII, 6.95% A 234,600 5,940,072 Citigroup Capital IX, 6.00% A 217,000 5,299,140 Citigroup Capital X, 6.10% A 100,000 2,463,000 Citigroup Capital XI, 6.00% A 25,000 608,750 General Electric Capital Corp., 5.875% AAA 151,500 3,752,655 General Electric Capital Corp., 6.10% AAA 51,210 1,294,077 JPMorgan Chase Capital IX, 7.50%, Ser I A- 61,000 1,541,470 JPMorgan Chase Capital X, 7.00%, Ser J A1 607,100 15,614,612 JPMorgan Chase Capital XI, 5.875%, Ser K A- 289,700 6,755,804 Page 4 John Hancock Preferred Income Fund Securities owned by the Fund on October 31, 2005 (unaudited) Real Estate Investment Trusts 4.44% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,702,700 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,718,540 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 59,925 1,504,717 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 251,830 12,638,718 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 601,250 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,501,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,834,213 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 157,965 4,040,745 Public Storage, Inc., 8.60%, Depositary Shares, Ser Q BBB+ 34,600 877,456 Regional Banks 2.73% KeyCorp Capital VI, 6.125% BBB 20,900 505,571 National Commerce Capital Trust II, 7.70% A- 80,300 2,076,558 PFGI Capital Corp., 7.75% A- 796,000 21,044,250 Regions Financing Trust I, 8.00% BBB+ 46,856 1,185,457 Reinsurance 0.36% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 153,100 3,283,995 Thrifts & Mortgage Finance 1.27% Abbey National Plc, 7.25% (United Kingdom) A- 80,080 2,022,020 Abbey National Plc, 7.375% (United Kingdom) A- 370,000 9,527,500 Wireless Telecommunication Services 0.59% United States Cellular, 7.50% A- 205,760 5,382,682 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Short-term investments 1.26% (Cost $11,500,000) Government U.S. Agency 1.26% Federal Home Loan Bank, Disc Note 3.720 11-01-05 AAA 11,500 11,500,000 Total investments 100.00% Page 5 John Hancock Preferred Income Fund Financial futures contracts October 31, 2005 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-year Treasury Note Short Dec 05 $1,757,284 Financial futures contracts John Hancock Preferred Income Fund Interest rate swap contracts October 31, 2005 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $70,000,000 2.56%(a) 3-month LIBOR June 08 $3,830,773 $3,830,773 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund Footnotes to Schedule of Investments October 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,717,063 or 1.29% of the Fund's total investments as of October 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on October 31, 2005, including short-term investments, was $895,267,043. Gross unrealized appreciation and depreciation of investments aggregated $38,349,437 and $23,574,269, respectively, resulting in net unrealized appreciation of $14,775,168. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: December 21, 2005
